Case 18-69327-lrc   Doc 28   Filed 02/08/19 Entered 02/08/19 09:07:00     Desc Main
                             Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: February 7, 2019

                                                         _____________________________________
                                                                    Lisa Ritchey Craig
                                                               U.S. Bankruptcy Court Judge

 _______________________________________________________________


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:                            )      CASE NUMBER
                                             )
                                             )
DERRICK MILLIN,                              )      18-69327-LRC
                                             )
      Debtor.                                )
                                             )
MAIN STREET RENEWAL, LLC AAF                 )
BTRA V, LLC,                                 )
                                             )
      Movant,                                )
                                             )
      v.                                     )
                                             )
DERRICK MILLIN,                              )      IN PROCEEDINGS UNDER
                                             )      CHAPTER 13 OF THE
      Respondent.                            )      BANKRUPTCY CODE


                                      ORDER

      Before the Court is Main Street Renewal, LLC aaf BTRA V, LLC’s (“Movant”)

Motion for Relief from the Automatic Stay (the “Motion”). (Doc. 21). Movant’s counsel
Case 18-69327-lrc     Doc 28    Filed 02/08/19 Entered 02/08/19 09:07:00        Desc Main
                                Document      Page 2 of 3




and Debtor, appearing pro se, were present at the hearing.

       During the hearing, Debtor argued that he has made numerous varying attempts to

tender payment, which Movant ultimately refused to accept. The Court directed Movant’s

counsel to draft an order on this matter providing for direct payment of two months’ rent,

totaling $2090.00. The proposed order does not accurately reflect what was stated on the

record. For example, the proposed order directed debtor to “pay a total of $3,135.00.”

The Court assumes these errors were unintentional, as counsel appeared distracted by

hearings in other matters. Therefore, for the reasons stated on the record, it is hereby

       ORDERED that the hearing on the Motion is continued to be heard with the hearing

on confirmation of the plan, on February 19, 2019, at 9:30 AM in Courtroom 1204, United

States Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303.

       IT IS FURTHER ORDERED THAT Respondent shall tender two rental payments,

totaling $2090.00, on or before February 18, 2019. These payments shall be delivered, in

the form of a money order or certified check payable to the order of Movant or Movant’s

counsel, to Movant’s counsel: Elizabeth M. Cruikshank, Esq. of Cruikshank Ersin LLC,

6065 Roswell Road, Suite 680, Atlanta, Georgia 30328.



                                 END OF DOCUMENT




                                             2
Case 18-69327-lrc     Doc 28    Filed 02/08/19 Entered 02/08/19 09:07:00   Desc Main
                                Document      Page 3 of 3




                                DISTRIBUTION LIST

Derrick Millin
8141 Mountain Pass
Riverdale, GA 30274

Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303

Elizabeth M. Cruikshank, Esq.
Cruikshank Ersin LLC
Suite 680
6065 Roswell Road
Atlanta, Georgia 30328




                                           3
